DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant has listed: JP-A-2002-335949 in paragraph [0050], Biochemical and Biophysical Research Communications 482 (2017) 323-328 in paragraph [0054], Dongeun Hun et al “Microfabrication of human organs-on-chips” in paragraph [0076] have been referenced to in the specification but do not appear on either IDS and have therefore not been considered unless placed on the PTO-892. 

Status of Claims
	Claims 1-19 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US-2016/0325278-A1) in view of Kose (US-2011/0015342-A1).
Regarding claim 1, Takagi teaches a microchannel chip (microchemical chip 1) having formed a plurality of openings (fluid-sample-injecting holes 11a, 11b, 11e, 11g and fluid sample 
It is understood that the inner space is the area where fluid will be held/transported on substrate 20, which includes the micro flow path 22a. Takagi teaches as stated by [0102], that sheets 10, 20, 30, 40, and 50 may be made of propylene/tetrafluoroethylene copolymer rubber, where the rubber may be used solely. It is understood that tetrafluoroethylene is a unit based on CF2=CF2. It is also understood that the inner space is defined by the microfluidic components as seen in Figure 1 on sheet 20. 
However, Takagi does not teach wherein at least a part of the surface in contact with the inner space is made of a fluorinated copolymer containing from 5 to 99 mol% of units based on CF2=CFX (X is a fluorine atom, a chlorine atom or CF3), to all units in the copolymer. 
In the analogous art of fluorinated elastic copolymers, Kose teaches a fluorinated elastic copolymer obtained by copolymerizing tetrafluoroethylne/propylene (Kose; [0002], [0006]). 
Specifically, Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40 ([0025]). It is understood that the molar ratios provided would translate to percentages, therefore a 70/30 molar ratio would be 70% tetrafluoroethylene and 30% propylene. 
Takagi is silent with regards to specific molar percentages, therefore, it would have been necessary and thus obvious to look to the prior art for conventional molar percentages of tetrafluoroethylne and propylene. Kose provides this conventional teaching showing that it is known in the art to use a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40. Therefore, it would have been obvious to one having ordinary skill in the art to make the molar 
Regarding claim 2, modified Takagi further teaches wherein the inner space includes a storage portion (fluid accumulation part 22d’) for storing cells (Takagi; [0054], Figure 1).
[0002] of Takagi states that the three dimensional microchemical chip has been used to multiply useful cells and to attach cancer cells for examination. [0031] further states that the microchemical chip results in the sample of cells being prepared. [0083] states that the micro flow path 22 and 42 as seen in Figure 2 enables the multiplication of useful cells. Therefore, it is understood that the microchemical chip has a storage portion for storing cells. 
Further it is understood that the fluid accumulation part 22d’ accumulates fluid sample for a short period of time, where the chemical reaction can be progressed with a spacious area (Takagi; [0084]). It is understood that this is a storage portion, and would be capable of storing cells.
Regarding claim 3, modified Takagi further teaches wherein at least a first substrate (10), a second substrate (20) and a third substrate (30) are laminated in this order, wherein in the first substrate (20), a plurality of through holes (fluid sample injecting holes 11a and 11b) are formed, and in the second substrate (20), a through groove (micro flow path 22a) penetrating from the front surface to the back surface is formed so as to connect the plurality of through holes (11a and 11b) of the first substrate (10) (Takagi; [0054], Figure 1), 
As it is understood, the substrate sheet 10 has openings 11a and 11b which penetrate through the entire width of the substrate and are therefore through holes as seen in Figure 1 of Takagi. It is also understood that micro flow path 22a penetrates through the entire width of 
at least one of the first substrate (10), the second substrate (20) and the third substrate (30) is made of the fluorinated copolymer,
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber.  
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes and the surface facing the through groove, of the first substrate, the inner wall surface of the through groove of the second substrate, and the surface facing the through groove, of the third substrate, is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 4, modified Takagi teaches the microchannel chip according to claim 3. Modified Takagi further teaches wherein the inner space formed by the plurality of through holes (11a and 11b) and the through groove (22a), incudes a storage portion (22d’) for storing cells (Takagi; [0054] and Figure 1).
It is understood from [0002], [0031], and [0083] of Takagi that the device may be used to hold cells. Further it is understood that the fluid accumulation part 22d’ accumulates fluid sample for a short period of time, where the chemical reaction can be progressed with a spacious area ([0084]). It is understood that this is a storage portion, and would be capable of storing cells. 
Regarding claim 5, modified Takagi further teaches wherein at least a first substrate (10) and a second substrate (20) are laminated, wherein in the first substrate (10), a plurality of 
It is understood from Figure 1 of Takagi that the holes 11a and 11b are connected to holes 21a and 21b which are points along micro flow path 22a. It is therefore understood that the micro flow path 22a (bottom grove) connects the plurality of through holes 11a and 11b.
at least one of the first substrate (10) and the second substrate (20) is made of the fluorinated copolymer,
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber. 
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes, and the 30surface facing the groove, of the first substrate, and the bottom surface and inner wall surface of the groove of the second substrate, is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 6, modified Takagi teaches the microchannel chip according to claim 5. Modified Takagi further teaches wherein the inner space formed by the plurality of through holes (11a and 11b) and the bottomed groove (22a), incudes a storage portion (22d’) for storing cells.
It is understood from [0002], [0031], and [0083] of Takagi that the device may be used to hold cells. Further it is understood that the fluid accumulation part 22d’ accumulates fluid sample for a short period of time, where the chemical reaction can be progressed with a 
Regarding claim 7, modified Takagi teaches wherein at least a first substrate (40) and a second substrate (50) are laminated, wherein in the first substrate (40), a plurality of through holes (fluid sample receiving hole 41c and 41d) are formed and a bottomed groove (micro flow path 42c) is disposed so as to connect the through holes (41c and 41d), and in the second substrate (50), no hole or groove is formed (Takagi; [0056], Figure 1),
It is understood from Figure 1 of Takagi that the through holes 41c and 41d connect to micro flow path 42c (bottomed groove). It is further seen in Figure 1 that substrate 50 (second substrate) has no hole or groove. 
at least a part of the inner wall surfaces of the plurality of through holes (41c and 41d) and the surface facing the groove (42c), of the first substrate (40), is made of the fluorinated copolymer, 
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber.
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes and the surface facing the groove, of the first substrate, is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 8, modified Takagi teaches wherein at least a first substrate (20) and a second substrate (40) are laminated, wherein in the first substrate (20), a plurality of through holes (fluid receiving hole 21c and 21d) and a bottomed groove (22a) are formed, and in the second substrate (40), a bottomed groove (42c) is disposed so as to connect the plurality of 
As seen in Figure 1 of Takagi, it is understood that the holes 21d and 21c on sheet 20 (first substrate) align with the holes 41c and 41d that connect the micro flow path 42c (groove). It is also seen in Figure 1 that the substrate 30 (film) has holes 31c and 31d which are understood not to block the through holes.
at least a part of the inner wall surfaces of the plurality of through holes (21c and 21d) and the surface facing the bottomed groove (22a), of the first substrate (20), and the bottom surface and inner wall surface of the groove (42c) of the second substrate (40), is made of the fluorinated copolymer, 
[0102] of Takagi states that the material for the substrate sheets is propylene/tetrafluoroethylene copolymer rubber.
Note: recitation of “or at least a part of the inner wall surfaces of the plurality of through holes of the first substrate, and the bottom surface and inner wall surface of the groove of the second substrate, is coated with the fluorinated copolymer.” Is not required. 
Regarding claim 9, modified Takagi teaches the microchannel chip according to claim 8. Modified Takagi further teaches wherein the film as defined in claim 8 is made of a fluorinated copolymer containing from 5 to 99 mol% of units based on CF2=CFX (X is a fluorine atom, a chlorine atom or CF3).
[0102] of Takagi states that substrate layers, including layer 30 (film), may be made of a propylene/tetrafluoroethylene copolymer. Where Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 
Takagi is silent with regards to specific molar percentages, therefore, it would have been necessary and thus obvious to look to the prior art for conventional molar percentages of tetrafluoroethylne and propylene. Kose provides this conventional teaching showing that it is known in the art to use a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40. Therefore, it would have been obvious to one having ordinary skill in the art to make the molar percent from 5-99 mol% motivated by the expectation of successfully practicing the invention of Kose.
Regarding claim 10, modified Takagi teaches wherein the fluorinated copolymer is a copolymer having from 50 to 80 mol% of units based on tetrafluoroethylene, 
Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40 (Kose; [0025]). It is understood that the molar ratios provided would translate to percentages, therefore a 70/30 molar ratio would be 70% tetrafluoroethylene and 30% propylene. 
While modified Takagi does not address transmission coefficients, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to transmission as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 11, modified Takagi further teaches wherein the fluorinated copolymer is a copolymer containing from 50 to 70 mol% of units based on tetrafluoroethylene, and the inner space of the chip can be visually confirmed.
Takagi states on [0007] that the microchemical chip is made of transparent resin sheets, which is important to the fine optical system analysis or observance of the flow path. It is understood that transparent resin sheets would allow for visual confirmation of the chip. 
Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40 ([0025]). It is understood that the molar ratios provided would translate to percentages, therefore a 70/30 molar ratio would be 70% tetrafluoroethylene and 30% propylene. 
While modified Takagi does not address type A durometer hardness, Young’s modulus, nifedipine adsorptivity, and BayK8644 absorptivity, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the claimed prior art is substantially identical in composition. Absent persuasive evidence that the compositions are different, the prior art is considered to have the same properties with respect to type A durometer hardness, Young’s modulus, nifedipine adsorptivity, and BayK8644 absorptivity as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 12, modified Takagi further teaches wherein the units based on said CF2=CFX are units based on tetrafluroethylene (Takagi; [0102]). 

Regarding claim 13, modified Takagi further teaches wherein the fluorinated copolymer further contains at least one type selected from the group consisting of units based on propylene, in an amount of from 1-95 %mol to all units which the polymer comprises. 
Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40 ([0025]). It is understood that the molar ratios provided would translate to percentages, therefore a 70/30 molar ratio would be 70% tetrafluoroethylene and 30% propylene.
Regarding claim 14, modified Takagi further teaches wherein the fluorinate copolymer is either
a copolymer comprising units based on tetrafluoroethylene units based on propylene, and their total is from 65 to 100 mol% to all units. 
Takagi teaches a propylene/tetrafluoroethylene copolymer rubber, where the rubbers may be used solely, therefore it is understood that the total of the copolymer will be 100 mol% to all units (Takagi; [0102]). 
Regarding claim 15, modified Takagi does not teach wherein the fluorinated copolymer has from 0.01 to 5.0 mass% iodine atoms, to the copolymer. 
In the analogous art of fluorinated elastic copolymers, Kose teaches a fluorinated elastic copolymer obtained by copolymerizing tetrafluoroethylne/propylene (Kose; [0002], [0006]). 
Kose teaches where the fluorinated elastic copolymer contains an iodine atom in the range of 0.01 to 5.0 mass% ([0032]). It would have been obvious to one skilled in the art to 
Regarding claim 16, modified Takagi further teaches wherein the fluorinated copolymer comprises units based on tetrafluoroethylene and units based on propylene, and their total is from 65 to 100 mol% to all units, 
Takagi teaches a propylene/tetrafluoroethylene copolymer rubber, where the rubbers may be used solely, therefore it is understood that the total of the copolymer will be 100 mol% to all units (Takagi; [0102]). 
the molar ratio of units based on tetrafluoroethhylene/units based on propylene is from 30/70 to 70/30, 
Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30 (Kose; [0025]). 
Kose further teaches where the fluorinated elastic copolymer contains an iodine atom in the range of 0.01 to 5.0 mass% (Kose; [0032]). It would have been obvious to one skilled in the art to modify modified Takagi such that it includes the iodine atom with a mass% of 0.01-5.0 because Kose teaches that an iodine atom at the terminal of the polymer allows for peroxide crosslinking (Kose; [0004]). 
Regarding claim 18, modified Takagi further teaches the microchannel chip according to claim 1, which contains cells in the inner space. 
It is understood from [0002], [0031], and [0083] of Takagi that the device may be used to hold cells. Further it is understood that the fluid accumulation part 22d’ accumulates fluid 
Regarding claim 19, modified Takagi teaches the microchannel chip according to claim 18. Modified Takagi further teaches wherein the fluorinated copolymer is a copolymer containing from 50 to 70 mol% of units based on tetrafluoroethylene, 
Kose teaches where tetrafluoroethylene and propylene are copolymerized in a molar ratio of 30/70 to 70/30, or 45/55 to 65/35, or 50/50 to 60/40 (Kose; [0025]). It is understood that the molar ratios provided would translate to percentages, therefore a 70/30 molar ratio would be 70% tetrafluoroethylene and 30% propylene. 
Takagi does teach that the microchemical chip 1 has flexibility (Takagi; [0052]), Takagi is not specific in that the elongation of the cell culture surface in the state of containing cells in the inner space is from 1.0 to 25.0%.
It would have been obvious to one of ordinary skill in the art at the time of invention was filed, to determine, through routine experimentation, the optimum elongation to a range of 1.0 to 25.0% which would allow for the flexibility of the microchemical chip (MPEP § 2144.05 (II)).   

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US-2016/0325278-A1) in view of Kose (US-2011/0015342-A1) as applied to claim 1 above and in further view of Morgan (US-6429258-B1).
Regarding claim 17, modified Takagi teaches the microchannel chip according to claim 1. Modified Takagi does teach where the fluorinated copolymer comprises units based on tetrafluoroethylene and units based on a perfluoro(alkyl vinyl ether), and that their total is from 50 to 100 mol% to all units, 
the molar ratio of units based on tetrafluoroethylene/units based on a perfluoro(alkyl vinyl ether) is from 5/95 to 95/5, and
Kose teaches a fluorinated elastic copolymer that is obtained by copolymerizing tetrafluoroethylene, propylene, and perfluoro(alkyl vinyl ether) (Kose; [0024]). 
As stated by paragraph [0027] of Kose, the ratio of repeating units based on tetrafluoroethylene to the repeating units based on propylene to the units based on perfluoro(alkyl vinyl ether) is 30 to 60/10 to 40/10 to 40.
However, Kose does not teach or suggest that the copolymer contains from 0.1 to 20 mol% of units derived from a monomer III represented by the following formula (III)
CR11R12=CF-Q-R13-CO-Z
In the analogous art of the polymerization of at least one fluorinate monomer, Morgan teaches where fluoropolymer can contain units derived from monomers that introduce functional groups into the polymer (Morgan; column 2 lines 31-35, column 6 lines 56-60). 
Specifically, Morgan teaches where examples of functional monomers that can be introduced into the polymer include fluorovinylethers represented by the formula in column 7 lines 5-6: CF2=CF[OCF2CF(CF3)]mO(CF2)nCOOH
It is understood that the two fluorine atoms are R11 and R12, with the oxygen atom being Q, CF2CF(CF3)]mO(CF2)n being R13, and OH being Z. Morgan further teaches where the functional 
It would have been obvious to one skilled in the art to modify modified Takagi such that it includes the functional monomer as taught by Morgan because Morgan teaches that the functional groups modify surface characteristics, such as providing cross-linking sites (Morgan column 6 lines 56-60). 	 

Other References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasai (US-2020/0198310-A1) teaches where a fluoromonomer other than polytetrafluroethylene may be mentioned such as a flurovinyl ether ([0050]). A specific example of the fluorovinyl ether is: CF2=CFO(CF2)3COOCH3 , see paragraph [0054]. 
Hung (US-2007/0100101-A1), which teaches fluoroelastomers comprising compolymers of tetrafluoroethylene, a perfluoro(alkyl vinyl ether) and a cure site monomer ([0003]). Specifically, Hung teaches where the fluoroelastomers may be optionally copolymerized with a fluorovinyl ether such as CF2=CF(OCF2CF(CF3))nOp(CF2)mA where A is –CH2OH or –COOH. However, it is understood that this is not the same as the claimed formula. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796